Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

The information disclosure statement (IDS) submitted on 11/21/2019, 01/31/2020, 05/13/2020, 04/28/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election without traverse of Species I with subspecies A - FIG.19 and subspecies B - FIG. 29  in the reply filed on 07/27/2022 is acknowledged.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claims 1, 2, 4, 15, 18, 21, 24, 29, 36-38 recite ““power control system”; In specification, page.13, line 25-26 “The power control system 104 generates alternating current (AC current)”; page 78, line 29 “the power control system comprises signal transforming circuitry configured to transform power from a power source to an appropriate AC frequency and voltage for use by the power control system.” For examination purposes, the limitation “power control system” is being interpreted as “any power control circuitry,” and equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 38 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites “a second wiring that provides an electrical ground connection between the conductive shield layer and the aircraft skin.” In specification, page.58, line 15-18; “Respective ground terminal(s) 2914 of the input signal interfaces 2906A, 2906B are coupled to one or both of the bulk medium 1902 or the conductive shielding layer 1906 of the coupling strip 1900 by one or 
more wirings 2912.” It is unclear what relationship between a second wiring, the conductive shield layer and the aircraft skin; For the purpose of examination, “a second wiring that provides an electrical ground connection between the conductive shield layer and the aircraft skin” is interpreted as – a second wiring that provides an electrical ground connect/couple to the conductive shield layer and the aircraft skin. 

	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 13-14, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182.

	Hubert teaches:
	1. (Original) A system (composite surface structure 200, fig.6A) for heating an exterior of an aircraft (para.0031; “…composite surface structure 200,300 for the leading edge of an aircraft…”), the system comprising:
	
	a first dielectric layer (fig.6A,62; electrically insulating layer) over the aircraft skin, 
	a conductive layer over the first dielectric layer (fig.6A, 40 and 50; electrically conductive sheet (50), bus stripe (40) over insulating layer 62), 
	a second dielectric layer(fig.6A, 60; electrically insulating layer) over the conductive layer (40,50), and 
	a conductive shielding layer (fig.6A, 35; a micro-perforated titanium foil, the erosion shield 35 shields the composite structure 200, from erosion and damage during service over the second dielectric layer(60)); and 
	a power control system (page.6, para,0055; “…suitable power source…”) coupled to the conductive layer (fig.6A, 40,50) 

	13. (Original) The system of claim 1, wherein the first dielectric layer (fig.6A, 62; electrically insulating layer) comprises an adhesive material (fig. 6A, 80 adhesive layer).

	14. (Original) The system of claim 1, wherein the multi-layer structure (fig.6A,200)  further comprises: a first adhesive layer (fig.6A, 60; insulating layer 60 may include epoxy resins as adhesive layer; col.5, line 36) between the conductive layer (fig.6A,40 and 50; electrically conductive sheet (50), bus stripe (40)) and the second dielectric layer (fig.6A, 60; electrically insulating layer); and a second adhesive layer (fig.6A, 80 between second insulator 60 and erosion shield 35) between the second dielectric layer (fig.6A, 60; electrically insulating layer) and the conductive shielding layer (fig.6A, 35).

	29. (Original) A method of installing an aircraft skin heating system (page.1, para.0001; anti-icing/de-icing systems for aircraft, and a method of producing such a heater), the method comprising: 	
	a first dielectric layer (fig.6A,62; electrically insulating layer), 
	a conductive layer (fig.6A, 40 and 50; electrically conductive sheet (50), bus stripe (40))), 
	a conducive shielding layer (fig.6A, 35; a micro-perforated titanium foil, the erosion shield 35 shields the composite structure 200, from erosion and damage during service over the second dielectric layer(60)) overlapping the conductive layer (fig.6A, 40,50), and 
	a second dielectric layer (fig.6A, 60; electrically insulating layer) between the conductive layer (fig.6A, 40 and 50) and the conducive shielding layer (fig.6A, 35); 
	attaching 
	coupling the conductive layer (fig.6A, 40, 50) of heater can effectively minimize ice accumulation on the associated surface of the aircraft, or can melt or cause the delamination of ice that accumulates on the aircraft surface; page.3, para.0037; the electrically conductive layer 50 may be any substantially continuous conductive material that is capable of conducting an electric current When subjected to an electric potential).

	However, Hubert teaches the invention as discussed above, but is silent on two or more coupling strips space apart (claim 1, 29), coupling strips are electrically coupled together in parallel (claim 27), coupling strips are electrically coupled together in a series (claim 28).

	Gerard teaches:
	Regarding claim 1, two or more coupling strips spaced apart from one another (fig.2,25s, a series of rectangular de-icing layers 25 juxtaposed and spaced apart from narrow strips 26). 

	Regarding claim 29, coupling strips spaced apart from one another (fig.2,25s, a series of rectangular de-icing layers 25 juxtaposed and spaced apart from narrow strips 26).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert by using spaced apart rectangular de-icing layers (strip) as taught by Gerard in order to use de-icing segments of low electrical power, of chosen value, advantageously decreasing from the root of the blade towards the end. Finally, it is also possible to share each of the plies into strips parallel to the leading edge and to connect these strips to the electrical power source, in series or in parallel and/or according to a predetermined defrost cycle or one that can be adapted as a function of atmospheric conditions. In addition, separated coupling strips will provide more even heating, and coupling strips will not influence to each other when one strip may unfunctional by damage. 

	27. (Original) The system of claim 1, wherein the two or more coupling strips are electrically coupled together in parallel with one another (it is also possible to share each of the plies into strips parallel to the leading edge and to connect these strips to the electrical power source, in series or in parallel and/or according to a predetermined defrost cycle or one that can be adapted as a function of atmospheric conditions).

	28. (Original) The system of claim 1, wherein the two or more coupling strips are electrically coupled together in a series with one another (it is also possible to share each of the plies into strips parallel to the leading edge and to connect these strips to the electrical power source, in series or in parallel and/or according to a predetermined defrost cycle or one that can be adapted as a function of atmospheric conditions).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert by using two or more coupling strips are electrically coupled together in parallel series with one another as taught by Gerard in order to provide the ice protection with the most efficient way according to the a predetermined defrost cycle or one that can be adapted as a function of atmospheric conditions.

Claim(s) 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182 as applied to claim 1, 13-14, 27-29  above, and further in view of Petrenko US 2002/0,092,849.	

	Regarding claim 2, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the power control system is configured to provide electrical current to the coupling strips (page.6, para,0055; “…suitable power source…”) 

	However, Hubert in view of Gerard is silent on frequency of power control system.

	Petrenko teaches:
	2. (Original) The system of claim 1, wherein the power control system is configured to provide electrical current to the coupling strips at an AC frequency between 1 kHz and 450 MHz (page.3, para.0032, greater than 1 kHz).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using greater than 1 kHz frequency of AC power as taught by Petrenko in order to reducing power for melt ice with heat. Higher frequency is required lower voltage that causing  assume lower power, thereby higher frequency beneficially save the power may produce from aircraft. 

Claim(s) 3, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182 as applied to claim 1, 13-14, 27-29  above, and further in view of Bardwell GB 2438389.

	Regarding claim 3, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the conductive layer (fig.6A, 40 – electrode, 50 conductive layer) 

	Regarding claim 30, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the first dielectric layer (fig.6A,62; electrically insulating layer) comprises 

	However, Hubert in view of Gerard is silent on conductive layer is within 1 inch from aircraft skin (claim 3), double-side adhesive and liner (claim 30).

	Bardwell teaches:
	Regarding claim 3, the conductive layer is positioned within 1 inch of the aircraft skin (fig.3,20 – heating layer, 28a- A typical thickness of the dielectric layers 28a would be 0.001" to 0.004;  30 – A typical thickness of the adhesive layer 30 would be 0.001" to 0.004", 40 – The leading edge an outer skin; heating layer is disposed within 1 inch of the aircraft skin).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using heating layer is disposed less than 1 inch from aircraft outer skin as taught by Bardwell in order to forms a particularly cost effective and robust construction, which can be easily used to produce a heating system which can cover a large surface area. 

	Regarding claim 30,  a double-sided adhesive, and wherein attaching each of the coupling strips to the surface of the aircraft skin comprises, for each coupling strip: removing a liner from the double-sided adhesive to expose an adhesive surface thereof, and attaching the adhesive surface to the surface of the aircraft skin (fig.3, 30; an additional backing layer which can be removed before applying the heating layer to the surface 12 of the leading edge component using the adhesive layer 30; examiner note: it would be obvious for adhesive layer 30 is double-side adhesive layer that applying the heating layer to the surface 12, and additional backing layer is liner can be removed to allow heating layer attach to surface via adhesive layer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using double-side adhesive layer and backing layer as taught by Bardwell in order to provide a convenient manner for attach heating layer to aircraft surface. 

Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182 as applied to claim 1, 13-14, 27-29  above, and further in view of Wen US20150344138.	

	Regarding claim 4, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the power control system (page.6, para,0055; “…suitable power source…”) is configured to provide 

	However, Hubert in view of Gerard is silent on a current value to each coupling strip.

	Wen teaches:
	Regarding claim 4, the power control system is configured to provide between 0.1 Amp and 200 Amps of AC current to each coupling strip (page.7, para.0074; . 120 VAC at 20A; page.2,para.0014; at least one of said one or more conductors generates heat when electric current may be passed through said at least one of said one or more conductors).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using certain electric current for one or more conductors as taught by Wen in order to generating heat for de-icing or anti-icing the aircraft component (page.2, para.0012). 

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182 as applied to claim 1, 13-14, 27-29  above, and further in view of Goodrich GB 885131.	

	Regarding claim 5, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the conductive layer (fig.6A, 40,50) of at least one of the coupling strips is arranged 

	However, Hubert in view of Gerard is silent on serpentine pattern and lie alongside one another.

	Goodrich teaches:
	Regarding claim 5, the conductive layer of at least one of the coupling strips is arranged in a serpentine pattern in which segments of the conductive layer lie alongside one another (fig.2 and fig.3, 23,24,25).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using heating elements with serpentine pattern as taught by Goodrich because a single ribbon-like member providing a plurality of closely spaced, substantially parallel, interconnected, elongated portions extending in a direction laterally of the said structure, thereby heating is more efficient to the surface of aircraft, and reducing cost and weight. 

Claim(s) 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182 as applied to claim 1, 13-14, 27-29  above, and further in view of Wiese US 5361183.

	Regarding claim 6, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the conductive layer (fig.6A, 50) is separated from the aircraft skin by a first distance (para.0011; “…surface of an aircraft…”; the first distance is between aircraft skin and conductive layer 50), wherein the conductive shielding layer (fig.6A, 35) is separated from the conductive layer (fig.6A, 50) by a second distance (fig.6A, the second distance is between conductive layer 50 and erosion layer 35), and 

	Regarding claim 7, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the conductive layer (fig.6A, 50) is separated from the aircraft skin by a first distance (para.0011; “…surface of an aircraft…”; the first distance is between aircraft skin and conductive layer 50), wherein the conductive shielding layer (fig.6A, 35) is separated from the conductive layer (fig.6A, 50) by a second distance (fig.6A, the second distance is between conductive layer 50 and erosion layer 35), and 

	Regarding claim 8, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the conductive layer (fig.6A, 50) is separated from the aircraft skin by a first distance (para.0011; “…surface of an aircraft…”; the first distance is between aircraft skin and conductive layer 50), wherein the conductive shielding layer (fig.6A, 35) is separated from the conductive layer (fig.6A, 50) by a second distance (fig.6A, the second distance is between conductive layer 50 and erosion layer 35), and 

	However, Hubert in view of Gerard is silent on a ratio between the first distance and the second distance (claim 6-8).

	Wiese teaches:
	Regarding claim 6, a ratio between the first distance and the second distance ranges between 1:1 and 1:5 (fig.6, 10,12; two adhesive layers and one insulator layer between conductive layer 10 and skin 13; two adhesive layers and one insulator layer between conductive layer 12 and conductive layer 10; therefore inside the range 1:1).

	Regarding claim 7, a ratio between the first distance and the second distance ranges between 5:1 and 1:5 (fig.6, 10,12; two adhesive layers and one insulator layer between conductive layer 10 and skin 13; two adhesive layers and one insulator layer between conductive layer 12 and conductive layer 10; therefore inside the range 1:1).

	Regarding 8, a ratio between the first distance and the second distance ranges between 1:1 and 5:1 (fig.6, 10,12; two adhesive layers and one insulator layer between conductive layer 10 and skin 13; two adhesive layers and one insulator layer between conductive layer 12 and conductive layer 10; therefore inside the range 1:1).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using ratio 1:1 between the first distance and the second distance by Wiese in order to provide even heat to aircraft wing skin. Same distance between conductive layers to wing skin, and first conductive layer to second conductive layer beneficially improve even heat that efficiently protect wing from ice.

Claim(s) 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182  as applied to claim 1, 13-14, 27-29  above, and further in view of Holden US 5911896.

 	Regarding claim 9, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches a width across the conductive layer that across the conductive layer (fig.1, 18A) 

	However, Hubert in view of Gerard is silent on conductive layer varies along a length of the conductive layer, maximum width and minimum width.

	Holden teaches:
 	Regarding claim 9, varies width of conductive layer along a length of the conductive layer (fig.4A; conductive metal strip has varies width along  a length of the conductive layer has different width at F and G).
	However, the court have held that where general condition of claim is disposed in the prior art (the maximum width is between 1.5 times and 100 times larger than the minimum width), it is not inventive to discover the optimum or workable range by routine experimentation(MPEP 2144.05 II(a)).
	In this case, varying width along a length of the conductive layer, but the prior art is silent that the maximum width is between 1.5 times and 100 times larger than the minimum width. However, the court has said that having an optimal or workable range is not inventive. Varying the width along a length of the conductive layer is recognized as a result-effective variable resulting from routine experimentation. In this case, varying width along a length of the conductive layer in order to provide more heating area via wider width of conductive layer; less heating area via narrow width of conductive layer. Various width along a length of the conductive layer beneficially increase efficiency of heating for different area. Therefore, different width of along a length of the conductive layer are recognized in the art as a result-effective variable.

Claim(s) 10,11 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182  as applied to claim 1, 13-14, 27-29, and further in view of Khozikov US 20170057618.

	Regarding claim 10, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert in view of Gerard further teaches the conductive layer (fig.6A, 40,50) of at least one of the coupling strips comprises 

	However, Hubert in view of Gerard is silent on segments and circuit elements.

	Khozikov teaches:
	Regarding claim 10, a plurality of segments (fig.3A,318, 320; first and second inductive coil) with one or more circuit elements coupled between each pair of segments (fig.3A, 328; capacitors coupled each pair of coil segments).

	11.The system of claim 10, wherein the one or more circuit elements comprise capacitors (fig.3A, 328).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using capacitor couple between each pair of segments by Khozikov in order to influence the first system such that the first system may be operating substantially within the resonant frequency of the first system page.4, para,0042; in addition, it affects the amount of current flowing within the coils (page.4, para.0040).

Claim(s) 12,15-16,35 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182  as applied to claim 1, 13-14, 27-29  above, and further in view of Fechter DE 2020/12,007,091.

	Regarding claim 12, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the aircraft skin (para.0011; “…surface of an aircraft…”) forms 

	Regarding claim 15, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches wherein each coupling strip comprises a first end (fig.6A, 40) and 

	Regarding claim 35, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert in view of Gerard further teaches the aircraft skin (para.0011; “…surface of an aircraft…”) 

	Regarding claim 36, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the power control system (page.6, para,0055; “…suitable power source…”) is configured to heat the surface of the aircraft skin (para.0011; “…surface of an aircraft…”)  

	However, Hubert in view of Gerard is silent on second shield layer (claim 12), terminal end and electrically conductive path to an electrical ground at the termination end (claim 15,16), conductive material (claim 35), current density (claim 36).

	Fechter teaches:
	Regarding claim 12,  the aircraft skin forms a second shielding layer (fig.4b, 9; conductive airfoil)  for the electrical transmission line formed in combination with each of the coupling strips (fig.4b power control formed electrical transmission line in combination with the coupling strip and conductive airfoil surface).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using aircraft skin forms a second shield layer as taught by Fechter in order to significantly reduces the wiring overhead to the conductive surfaces. In addition, it is also beneficially providing fast and even heating when the surface is a conductive material has current flow into it also produce certain heat to melt ice. 

	Regarding claim 15, a termination end (fig.2, conductive tracks 6b as termination end), and an electrically conductive path to an electrical ground at the termination end (fig.4,9; It would be obvious for energizing (10a) and (10b) has current flow path via the contact tracks (6a) and (6b) through conductive layer 7 to the surface of airfoil 9).

	16. (Original) The system of claim 15, wherein the electrical ground comprises the aircraft skin (fig.4, 9; the surface to be heated of an airfoil).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using power source energies two conductive tracks that provide electrically conductive path to aircraft skin as taught by Fechter in order to providing current flow from conductive layer to the aircraft foil causing heat flow to the airfoil .

	Regarding claim 35, the aircraft skin includes a conductive material (fig.4b, 9; conductive airfoil).

	Regarding claim 36, shaping a density of skin current passing through the aircraft skin and underneath the two or more coupling strips, and wherein the electrical current in the conductive layer shapes a density of the skin current (page.5, para.0009; a power density of more than 1500 W / m 2 with the aid of the carbon dispersion and the resistance resulting from the layer thickness of the coating; it would be obvious for the electrical current in the conductive layer (7) shapes a density of skin current since power connect to conductive layer and aircraft skin).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using a power density as taught by Fechter in order to providing current flow from conductive layer to the aircraft foil causing heat flow to the airfoil.

Claim(s) 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182, Fechter DE 2020/12,007,091 as applied to claim 12,15-16,35 above, and further in view of Petrenko US 2002/0,092,849.

	Hubert in view of Gerard and Fechter teaches the invention as discussed above, but is silent on electrical ground comprises the conductive shielding layer.

	Petrenko teaches:
	17. (Original) The system of claim 15, wherein the electrical ground comprises the conductive shielding layer of the at least one coupling strip (fig.1, 120 – power source, 110 – first electrode as conductive layer, 114 – second electrode as shield layer). 

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard and Fechter by using power source connect first electrode as conductive layer to second electrode as shield layer as taught by Petrenko in order to providing current flow from conductive layer to the shield layer causing heat flow to the top of shield layer to melt ice.

Claim(s) 18-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182, as applied to claim 1, 13-14, 27-29 above, and further in view of Fechter DE 2020/12,007,091,Khozikov US 20170057618.

	Regarding claim 18, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches each coupling strip comprises a first end (fig.6A, 40), 

	Regarding claim 21, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches each coupling strip comprises a first end (fig.6A, 40) and 

	However, Hubert in view of Gerard is silent on terminal end (claim 18,21), electrical ground (claim 19, 22).

	Fechter teaches:
	Regarding claim 18, a termination end (fig.2, conductive tracks 6b as termination end).

	Regarding 19, The system of claim 18, wherein the electrical ground comprises the aircraft skin (fig.4, 9; the surface to be heated of an airfoil).

	Regarding claim 21, a termination end (fig.2, conductive tracks 6b as termination end).

	Regarding claim 22, The system of claim 21, wherein the electrical ground comprises the aircraft skin (fig.4, 9; the surface to be heated of an airfoil).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using power source energies two conductive tracks that provide electrically conductive path to termination end of aircraft skin as taught by Fechter in order to providing current flow from conductive layer to the aircraft foil causing heat flow to the airfoil .

	However, Hubert in view of Gerard and Fechter teaches the invention as discussed above, but is silent on an open circuit (claim 18,21).

	Khozikov teaches:
	Regarding claim 18, an open circuit (fig.3B, 336A, capacitor).

	Regarding claim 21, a circuit element comprising at least one of a capacitor, an inductor, or a resistor (fig.3B, 336A, capacitor).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard and Fechter by using capacitor between coil and control power as taught by Khozikov in order to equalize the impedance of the first system and the second system. 

Claim(s) 20,23 are rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182, Fechter DE 2020/12,007,091 and Khozikov US 20170057618 as applied to claim 18-19, 21-22 above, and further in view of Petrenko US 2002/0,092,849.

	Hubert in view of Gerard, Fechter and Khozikov teaches the invention as discussed above, but is silent on electrical ground comprises the conductive shielding layer.

	Petrenko teaches:
	20. (Original) The system of claim 18, wherein the electrical ground comprises the conductive shielding layer of the at least one coupling strip (fig.1, 120 – power source, 110 – first electrode as conductive layer, 114 – second electrode as shield layer).

	23. (Original) The system of claim 21, wherein the electrical ground comprises the conductive shielding layer of the at least one coupling strip (fig.1, 120 – power source, 110 – first electrode as conductive layer, 114 – second electrode as shield layer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard, Fechter and Khozikov by using power source connect first electrode as conductive layer to second electrode as shield layer as taught by Petrenko in order to providing current flow from conductive layer to the shield layer causing heat flow to the top of shield layer to melt ice.

Claim(s) 37 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182, as applied to claim 1, 13-14, 27-29  above, and further in view of Günther US 20160329619.

	Regarding claim 37, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the power control system (page.6, para,0055; “…suitable power source…”) is coupled to a first one of the two or more coupling strips 

	However, Hubert in view of Gerard is silent on connector that includes impedance adjusting components within the connector .
	
	Gunther teaches:
	Regarding claim 37, a connector that includes impedance adjusting components within the connector (page.1, para.0101; adapter element 70 being arranged within the terminal apparatus 2, which is in the form of a plug-in connector 2, so as to adjust the surge impedance of the coaxial cable).

	 It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using connector with adapter as taught by Gunther in order to establish an electrically conductive connection enable to adjusted to a desired value via adapter. 

Claim(s) 38 is rejected under 35 U.S.C. 103 as being unpatentable over Hubert US 2007/0,210,073 in view of Gerard FR 2719182, as applied to claim 1, 13-14, 27-29  above, and further in view of Riggsby US 20110026194.

	Regarding claim 38, Hubert in view of Gerard teaches the invention substantially as claimed for the system, according to Hubert further teaches the power control system (page.6, para,0055; “…suitable power source…”) is coupled to a first one of the two or more coupling strips (see Gerard, fig.2, 25) by 

	However, Hubert in view of Gerard is silent on coupling strip connector, first coaxial input connector, second coaxial input connector, first wiring, second wiring.

	Riggsby teaches:
	Regarding claim 38, the power control system is coupled to a first one of the two or more coupling strips by a coupling strip connector that comprises: a first coaxial input connector electrically connected to the power control system (fig.1, 170; page.2, para.0026); a second coaxial input connector connected to another coupling strip connector (fig.1, 150; page.2, para.0026); a first wiring (fig.1, 142) that provides an electrical connection between a terminal of the first coaxial input connector, a terminal of the second coaxial input connector, and the conductive layer of the first one of the two or more coupling strips (page.3, para. 0029; Electrical connections are provided that electrically connect the input, output and power connectors 150, 160, 170 to the circuitry on the printed circuit board 142; examiner note: output connector 160 is able to connect to conductive layer) and a second wiring that provides an electrical ground connection between the conductive shield layer and the aircraft skin (fig.1,120; aluminum housing as second wiring provide electrical ground).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hubert in view of Gerard by using coaxial connectors as taught by Riggsby in order to establish an electrically connection with different coaxial connector to delivery power and transmit power to another group of coaxial connectors. 

Allowable Subject Matter
Claim 24-26 objected to as being dependent upon a rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, 
Art Unit 3761